I think the indictment should charge distinctly and affirmatively that the alleged sales occurred while the accused was pursuing the business of selling intoxicants. The statute requires that at least two sales be made while the accused party is engaged in the prohibited business of selling intoxicants. The two sales, or more sales, would not be sufficient unless they occur while the party was engaged in such business.
In regard to the procedure relating to exceptions to charging the jury, I have heretofore written to some extent. I will when time affords write at some length my views of such practice and what is sufficient under the present statutory provisions.
[Rehearing denied January, 1913. — Reporter.]